Title: To James Madison from Abijah Peck, 23 October 1812 (Abstract)
From: Peck, Abijah
To: Madison, James


23 October 1812, Warwick, Orange County, New York. Informs JM that he manufactures bridle bits “to considerable extent with but a very small Capital and succeeded finely with it till the great influx of English bits arived this faul.” Has returned from New York and Philadelphia, where he “sold to great disadvantage a pretty large quantity.” Hopes the government “will conduct so as to make the English Merchant regret that he has shipped so many goods and … make the Amer[i]can Merchant wear a longer face than at present.” Claims that he will be forced to abandon his business if importation of British bridles does not cease. Believes that farmers prefer to purchase his bits but that merchants prefer to sell British products. Hopes that JM “will not be terified by the clamour let loose upon you by Newspapers.” “They certainly do not convey the sentiments of the People there is not one to Hundred of Mr. Clintons friends that will argue in favor of his Election they dislike the company that they are oblidge to keep so much if they do it. I know they extreemly regret of ever putting him in nomination and I beleive will almost to [a] Man dersert him if he persists in his claim to the Presidency. I Sir have never been able to discover that wavering in your conduct that has been attributed to you by your enemies.”
